Title: To James Madison from Henry Clay, 11 December 1813
From: Clay, Henry
To: Madison, James


        
          Sir
          Washington 11th. Decr. 1813.
        
        I should not venture to take the liberty of addressing this letter to you, if you had not have done me the honor of mentioning the subject of the appointment of a P. Master in Lexington, nor if I were quite sure that you would yourself exercise the right of selecting, from among the applicants, the individual to be appointed. But as I have perceived in the P. Office Department a most unaccountable reluctance to appoint the person who I think is entitled to the office, and as at all events a delay has arisen injurious to the public, you will I am persuaded excuse the trouble the perusal of this letter may give you. John Fowler appears to me to have claims to the office, in his early migration to Kentucky, in his integrity, in his capacity, and in his invariable adherence to republican principles, which I had supposed would have been at once recognized by Mr. Granger. The truth is I cannot help suspecting a bias towards another gentleman, Mr. Pope, to whom I have no personal objection, but whose appointment, under existing circumstances, would give I am persu⟨ad⟩ed much and just umbrage. It would indeed imply th⟨at⟩ the forfeiture of the confidence of the people was […] passport to Executive favor; and that the preserva⟨tion⟩ ⟨of⟩ that confidence was an insuperable obstacle to th⟨e⟩ […] of an Executive appointment. Nor Sir would you escape the obloquy of such a proceeding, altho’ you had not, as I am sure you wd. not have, any participation in it.
        
        I do not believe that Mr. Fowler ever before asked or received any mark of the confidence of the General Govt. In such estimate were his pretensions held in Lexington that I know that gentlemen, well qualified for the office, were prevented from applying for it, because they believed he ought to obtain it. Yr. ob. Servt.
        
          H. Clay
        
      